Title: To John Adams from François Adriaan Van der Kemp, 5 August 1811
From: Van der Kemp, François Adriaan
To: Adams, John



My Dear Sir!
5 aug. 1811—

Tu m’aduli, ma tu mi piace says anÿ where Chesterfield—but so you do in a most egregious manner—but you make your Physic so highly palatable, that it is swallowed, before  reason can with sufficient coolness examine, if the encomium—so kindly bestowed is really deserved. You want not to be informed—that I am highlÿ pleased, when I am favoured with your encouraging approbation—and whÿ should I be over scrupulous in appropriating to me—as deserved—a part of the praise—Sincerely bestowed by a frend—more so—scarce any thing else—but self-approbation—is left? Why should I not indulge in this luxurÿ—without restraint—when the cup of bliss is reached by the kind hand of an indulgent frend—and ere löng—that hand be no more—and—I left—alone: but ever that solitude can not be lasting—and then—certainly we shall see us again—and then enjoÿ a more durable happiness.
My Son informed me, that a letter from me did appear in the anthol—I doubted its correctness—Since long I had nothing communicated—persuaded that these—tho indulgent enough—not to hurt me—had been disgusted with the uncouth garb of mÿ communications, or—that I in the Wilderness—had presumed them men valuable—than they actually were. Whn he persisted I imagined—you must have stept forward—to recommend me—and so I actually found—when—I obtained a view of the anthol. of apr. p. 261—without your recommendation—It might have remained unnoticed by the anthol—had I even send them a commentary on Manilius.
They observed, and I am fully convinced of the truth, that manÿ Phenomena given as new in our days—or ridiculed as fictions—have been well noticed and correctly stated by the Antients. What they mention of the red Snow in the vicinity of Placentia, analysed by Guigotti (ib. p. 285) to explain what is recorded of red or bloodÿ rain—maÿ give a thread—to further investigations—but can you—inform and explain to me—how Lana mixta pluviæ da nubibis defluxerit—as is asserted by P. Diaconus? With that of Stones—we are now verÿ familiar—but not quite so—from where theÿ came—It seems undeniablë—that the ancients had seen them too—Perhaps—here again—you maÿ give me assistance Has it in your opinion, as I have now touched the subject, any plausibility, that these Meteoric Stones did originate from a fortuitous junction of various heterogeneous particles in our atmosphere—? Was Cyrano de Bergerac alive I would ask him, if he did see similar explosions in the moon—in his Travels there, and if the Strata—forming the beds of the volcanic mountains—were congenial to the Small presents poured now and then upon our globe.
If authority was to decide—the names of La Place, Le Sage, Chladni would go a great lenght—but the objections to everÿ Hypothesis seem nearly unconquerable. If Wood’s theorÿ on the duirnal motion of the earth is mathematically correct, and the projection performed from a terrestrian volcano—it should follow that the exploded shower should actually descend thro a Cycloid curve—and then yet—proof should be required, that the various ingredients of the Stones, as decomposed by Chemists, are actually within the bowels of the Volcanic Mountains. As I have neither seen Wood—Izam Poisson—La Place—Le Sage—nor Edwd. King, I shall endeavour to give you a catalogue of Explosions, which you maÿ augment from a richer magazen and then examine—if nothing similar had Struck me—in reading the ancients—
So far I had written three weeks since, and I am uncertain, if I now shall be able to perform the task I imposed on me. Thus I begin with a petition, of which—if feasable, of which I am in doubt—I shall owe the success to your kind influence, with whose exertion you shall augment the number of former obligations. It is in behalf of an helpless decrepit man of seventy one years—who—deserted by his Children, and my unprofitable tenant during fourteen years—can not earn longer a subsistence—for himself, wife and two younger Children. His name is George Marsdin—he served during the French War—and was employ’d again in the Revolution. An annuity of 25$. and this, considered his advanced life, cannot last long, would afford a substantial relief, by the little my straightened circumstances permit me to do for Him. I have seen his two commissions—the one—Massach—George Marsdin Adjt. in the Regt. of foot whereof James Seammons Esq. is Coll. raised by Congress Sam. Freeman Secr. 9 Maÿ 1775 Warren Pres. p.t. The other: Congress. To George Marsdin Gentl 2d Lieut of capt Sam. Daveÿ of the 7th Regt. foot, commanded by Coll. Will. Prescot, and also adjt. of the same Regt. Jan. i. 1776 attest Elcas Thompson for John. Hancock Pres.
In this State I could not Succeed—If you consider the attempt fruitless I cannot do anÿ thing further.
Tell me—before I proceed to the Meteoric Stones—what fish is the Scanes of the ancients? Is it the Dorade—el Dorado?
The first explosion, which I find notices is of 7 Nov. 1492—near Ensishem in Germanÿ—the Stones burning hot—friable with the hand when cooled. the 27 of Nov. 1627 on mount Vai Sir, between the towns of Guillaumé and Perne in Provence. 1672 near Verona 1706 near Larissa. 2 July 1751 in the Parish of —bishoprick of Agram in Solavonia. Sept. 1753. Bourgin, Brescie. 3d. Julÿ of the same year in Bohemie—In the same year in the neighbourhood of Pont-de Vesle, in 1760 in three different districts of France. 24 July 1790 at Agem—Dec. 1795 in the county of York in England. 12 March 1798 at Salles near Ville Franche in Beau-jolois. (16 June 1794 East of Sienna, in Tuscanÿ—which occasioned Edw. King’s Remarks upon this Phenomenon. 19 Dec. 1798—Benares in the East-Indies mentioned Phil. Trans. vol. 92 p. 179. and in Quart: rev. aug 1809)—It was generally observed that the Stones were very hot,ardentes says Levy, and in part all most frable—but hardened in cooling—In Tuscany then fell says Soldani 49 or 50 in a mile distance and were burning hot. The 16th of apr. 1803—in a Space of three miles in width and 9 in length, which circumscribed the villages of St. Michael—de Sommaire, Vessolerie—Metonnerie—Corboye, St. Nicholas, St. Pierre, extending to the North as fas as Bologere. 19 Dec. 1807 in Connecticut. 30 Jan 1810 in North-Carolina—in Ashwell county—one-previous—in Spain mentioned from Southey Lieut. Rev. aug. 09—The few treatises—which I have seen Rev. or were communicated an J.B. Biot’s on that of 1803. Izam anlithologic atmosph. Paris an   of Sciences by the Philomatical Soc. of Paris. Month of Nov. Le Sage Journ. de Phys Messider an .xi P.D. Amerogis Saldeni Sagra una piogetta di Salsi accaduta rella sera di il giagno 1794 Sienna 1794. Prof. Chlodni obs. on this Phenomenon in Germany. John Wood’s Nov Theorÿ Returned 1810. But the ancients did not bear them unnoticed—you shall recollect.the Multus ut in terras deplueretque Capis Tiball. L. II El. v. 72 I shall extract a few passages—or rather part them—from Livÿ—there may be more, and certainly so by Other writers.Praneste. “Ardentes lapides” Lib. XXI cap. 63 Tom.—p.185 ed. Reed: Lib. XXIII cap. 31 ib. p. 289. In albano monte liduum continentes lapidebus pluit Lib. XXV. cap. 7. ib. pag. 374 “Ereti lapidebus pluisse. Lib. XXXII c. 2B p. 450 “Vegis” Lib. xx vii c. 37 ib p. 534 “Lapides pluere vos portenta esse putates. Lib. xxvus cap. 27 Tom. III.  p. 37 “eo anno crebrias de coelo lapidatum Lib XXIX Cap. X. Gom. III pag. 77. cap 15 pag. 83 Lib. XXX cap. 38 ib. p. 156. Lib XXXV. C. 9 P. 363 Lib. XXXVI C. 37 ib: p. 441 In arentino Lapides pluisse L. XXX vue. c. 36 Tom. IV P. 39 in Rieno L. XXXIX cap. 22 p. 86 in Vejenti agro XLII c. 29 p. 210 Reate XLIII. 19 pag. 285 and XLIV. 18. pag. 315—But to tire your patience not longer—I shall only join a remarkable passage of Cic. de Div Lib. T. xi pag. 217 ed. Bipont. “Quoties Senatus Decemeros ad Libros ere jusset!—cum e cuelo fremitus auditus, et aum cuelum discessisse visum est, atque ire es animadverti globi—Quid cum saepe lapidum sanguinis numum quam, terræ interdum, quondam etiam Lactes imber defluscet. Vale, vive, Bibe. T. F.  V.d.kemp
